Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 9, 2021 has been entered.

Specification
1.	The amendment(s) filed 02/11/2021 are objected to under 35 U.S.C. 132(a) because they introduce new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “No substantial portion of the structural shell of the shoe tree extends between the bottom of a wearer's foot and the insole of the shoe; i.e. the structural shell has no insole”.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Objections
2.	Claims 35 and 36 are objected to because of the following informalities:  Claims 35 and 36 are identical in wording and scope. Therefore, one of the claims should be cancelled. Appropriate correction is required.


Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 40 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 40 and 44 recite the limitation "the insole".  After a full review of Applicant's disclosure, there appears to be no support for such a claim limitation. The limitation is regarded as new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 34-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "thin" in claims 34-36 and 39-40 is a relative term which renders the claim indefinite.  The term "thin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The terms volume and space are not definite as the term “thin” is a relative term which does not reasonably apprise one of ordinary skill in the art of the scope of the invention. Claims 34-36 and 39-40 are rejected as best understood. 
Ex Parte Hasche, 86 USPQ 481. It is unclear by the phrase “in essence” what Applicant means with regard to the recitation of “no insole portion”. Claims 34-36 and 39 are rejected as best understood. 
Claim 41 recites “portions may be manually cut”. The phrase "may be" renders the claim indefinite because the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. Ex Parte Hasche, 86 USPQ 481. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


5.	Claim(s) 34, 37-38, 40, and 44-45 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bruckner (US 2005/0022421).
Regarding Claim 34, Bruckner discloses a wearable shoe tree (9) for use within a shoe, said shoe having sides, sidewalls having an inner surface, a central portion, a shoe upper with an inner surface, a vamp region, a sole, a heel, and a floor extending from a toe box along a longitudinal direction to the heel, the shoe having internal 

    PNG
    media_image1.png
    441
    651
    media_image1.png
    Greyscale



Regarding Claim 37, Bruckner discloses a wearable shoe tree of claim 34 that is not permanently affixed to the shoe (para.40).

Regarding Claim 38, Bruckner discloses a wearable shoe tree of claim 34 that is directly padded, or modified to be padded (13), on the interior surface of the structural shell (para.26).

Regarding Claim 40, Bruckner discloses a wearable shoe tree (9) for use within a shoe said shoe having sides, sidewalls having an inner surface, a central portion, a 

Regarding Claim 44, Bruckner discloses a shoe tree of claim 34, wherein no substantial portion of the structural shell extends between the bottom of a wearer’s foot and the insole of the shoe (as seen in annotated Figure above, the structural shell 10 does not extend under the user’s foot).

Regarding Claim 45, Bruckner discloses a shoe tree of claim 34, wherein the legs create a "U" defining a “U” space when viewed from above a plane of the sole, wherein the "U" space between the two legs allows for flexibility and comfort in the vamp region of the shoe (as seen in annotated Figure above).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 35, 36, 39, and 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bruckner (US 2005/0022421) in view of Bordin (US 2007/0089249).
Regarding Claims 35, 36, and 39, Bruckner discloses a wearable shoe tree (9) for use within a shoe, said shoe having sides, sidewalls having an inner surface, a central portion, a shoe upper with an inner surface, a vamp region, a sole, a heel, and a floor extending from a toe box along a longitudinal direction to the heel, the shoe having internal contours which are adapted to fit about a wearer’s foot (Fig.1 & 4), the shoe tree comprising: a structural shell (10) that is configured to fit into a shoe, wherein the shell is made of flexible plastic (para.22-23), wherein the structural shell comprises essentially exclusively a toe box region and two flexible legs so as to have, in essence, no insole portion, the flexible legs extending from the toe box region and having ends which extend primarily in the longitudinal direction rearwardly toward the heel beyond the toe box to the central portion of the shoe (See annotated Figure above), wherein the two legs of the structural shell are configured to snugly fit, via 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the shoe tree of Bruckner to be scented or treated with a fungicide, as taught by Bordin, in order to provide a shoe tree which eliminates fungi or other malicious organisms of the shoe tree and the shoe, 

Regarding Claim 43, Bruckner discloses the invention substantially as claimed above. Bruckner does not disclose wherein the shoe tree has perforations at various places in, and through, the surface of the structural shell to provide for aeration and a lighter weight. However, Bordin teaches a shoe tree (100) having perforations (128) at various places in, and through, the surface of the insert to provide for aeration and a lighter weight (para.42).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the shoe tree of Bruckner with perforations, as taught by Bordin, in order to provide a shoe tree having an aeration region, which is advantageous in a shoe tree because the region allows the shoe upper to breathe, keeping the interior relatively dry.


7.	Claims 41-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bruckner (US 2005/0022421) in view of Brncick (US 5,074,060).
Regarding Claims 41-42, Bruckner discloses the invention substantially as claimed above. Bruckner does not disclose wherein the flexible plastic is configured such that portions may be manually cut so that the wearable shoe tree can be comfortably worn by a wearer with corns, bunions and other anomalous growths on the wearer's feet and/or toes while protecting against deformation of the shoe. However, 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have trimmed the shoe tree of Bruckner, as taught by Brncick, in order to provide a shoe tree which is capable of being individually customizable to a user’s foot shape, allowing for more or less protection and flexibility as desired by the user for its intended purpose. Additionally, it is noted that “can be manually cut” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Bruckner and Brncick discloses the structure of the invention as claimed and therefore the process by which the product is obtained is not germane to the issue of patentability. Patentability shall not be given for the process by which the claimed product was made.









Response to Arguments
Applicant asserts that Examiner has previously rejected Claims 34-45. This is incorrect as the Final Office Action filed 11/12/2020 rejected Claims 14, 20-23,26, and 28-33. Claims 34-45 are entirely New Claims that were not rejected until this Office Action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267.  The examiner can normally be reached on Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MEGAN E LYNCH/Primary Examiner, Art Unit 3732